WICKERSHAM, District Judge.
The point made on the argument of the demurrer is that, since the passage of this last act of Congress, the commissioner has no authority to declare a person insane and appoint a guardian for his person and property except after jury trial and under the provisions of this act of January 27, 1905.
No such construction can be given to this act. Its purpose is plain, and has no relation whatever to the jurisdiction of the probate court to appoint a guardian for the person and estate of insane persons. The purpose of the act is to provide a method for the trial of those persons who are alleged to be insane, and to authorize their confinement in an asylum or sanitarium for the cure of insanity. It is true that the act provides that “no person shall be adjudged insane or committed as such except upon and pursuant to the following provisions, to-wit,” and then provides for a jury trial. But it is clear that the only purpose of the act in providing a jury trial in such cases is to protect the personal liberty of citizens of Alaska. A person so found to be insane is committed by the warrant of the commissioner to the restraint of an insane asylum, and Congress deemed it proper to safeguard the per*475sonal liberty of a citizen by granting him a jury trial in such cases.
The matter of the appointment of a guardian for the person and estate of an insane person is peculiarly within the equitable jurisdiction of the probate court; it is a proceeding for his benefit and for the protection of his estate. His liberty is not thereby restrained, but only his control of his property rights, which are sought to be protected by the law through the appointment of a guardian. The two acts relate to distinct and separate rights of the insane person, and have no relation to each other.. The provisions of chapter 88 of the Code of Civil Procedure of Alaska are neither amended, modified, nor repealed by the act of January 27, 1905. The power of the probate court to appoint a guardian for the person and estate of resident or nonresident insane persons is not limited in any respect by the eighth section of that act.
The demurrer upon the ground that it is necessary to the jurisdiction of the probate court in appointing a guardian of the person and estate of an insane person that he shall first be declared insane by a jury trial is overruled.